DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 23-38 in the reply filed on June 1, 2022 is acknowledged.
Claims 186-193 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-‘feedback module configured to provide…feedback’ in claim 1 interpreted as the elements in Paragraph 0055 of the specification
-‘wearable processing module configured to receive signals…and to provide…signals’ in claim 1 in interpreted as a processor per the specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the pressure and inertial sensors" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the one or more pressure sensors and the one or more inertial sensors’.
Claim 23 recites the limitation "the received sensor signals" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites ‘the one or more pressure sensors is at least four pressure sensors’. It is unclear if this means each of the one or more pressure sensors is at least 4 sensors or in total there are at least four pressure sensors.
Claim 25 recites the limitation "the pressure sensors" in Lines 1, 2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the calcaneous" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the head" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the 4th metatarsal" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the head" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the 1st metatarsal" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the distal phalanx" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the hallux" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites ‘the one or more pressure sensors comprise one or more piezo-resistive force sensors’. It is unclear if this means each of the one or more pressure sensors comprises one or more piezo-resistive force sensors if the sensors are meant to be piezo-resistive force sensors.
Claim 27 recites ‘wherein the one or more inertial sensors is a nine-degree of freedom inertial measurement unit’ and it is unclear how multiple elements can be one singular element.
Claim 28 recites the limitation "the inertial sensors" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the tarsometatarsal articulations" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites ‘a second inertial sensor’ and is dependent back to claim 23 which recites ‘one or more inertial sensors’ thus making it unclear if the ‘a second inertial sensor’ is part of the elements recited in claim 23 or not.
Claim 31 recites the limitation "the footwear unit" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the heel" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the vibration transducers" in Lines 1-2, 3, 4, 5, and 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the calcaneous in Lines 2 and 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the middle" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the lateral arch" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the head" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the 1st metatarsal" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the distal phalanx" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the hallus" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the command signals" in Lines 1, 2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the first and second vibration transducer" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the third vibration transducer" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the fourth and fifth vibration transducer" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-25, 28, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2012/0154153) in view of Morris Bamberg et al. (US 2009/0240171)
Regarding claim 23, Agrawal teaches a system (Abstract) comprising: 
Agrawal teaches a footwear module (‘shoe 110’) comprising:
one or more pressure sensors (‘force sensors 130a-130c’; pressure being a measure of force over an area); 
one or more inertial sensors (‘accelerometer 190’); 
a feedback module (‘a plurality of vibration actuators 150a and 150b’) configured to provide a wearer of the footwear unit with at least one of auditory and tactile feedback (Paragraphs 0019-0020; ‘Each of the plurality of vibration actuators 150a and 150b is configured to provide a particular vibration’); and 
a wearable processing module (‘microprocessor 170’) configured to receive signals from the pressure and inertial sensors and to provide one or more command signals to the feedback module to generate the at least one of auditory and tactile feedback responsively to the received sensor signals (Paragraph 0023: ‘microprocessor 170 is programmed to actuate vibration actuators 150a and 150b to provide a characteristic vibration to the user's foot, based on the forces sensed by force sensors 130-130c.’ and Paragraph 0028: ‘In an exemplary embodiment, microprocessor 170 is coupled to receive data from accelerometer 190 representing the sensed movement, and to actuate vibration actuators 150a and 150b to provide a characteristic vibration to the user's foot,’).
Agrawal is silent on one or more footwear modules. Morris Bamberg teaches one or more footwear modules (Figure 1).
It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Morris Bamberg since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and to be able to sense data from both feet simultaneously for gait asymmetry (Paragraph 0007 of Morris Bamberg).
Regarding claim 24, Agrawal teaches wherein the one or more pressure sensors is at least four pressure sensors (Paragraph 0017-0018; can have more than one sensor and can space them as desired to measure signals from various portions of the foot thus allowing for this configuration).
Regarding claim 25, Agrawal teaches wherein a first of the pressure sensors is located underneath the calcaneous, a second of the pressure sensors is located underneath the head of the 4th metatarsal, a third of the pressure sensors is located underneath the head of the 1st metatarsal, and a fourth of the pressure sensors is located underneath the distal phalanx of the hallux of a foot of the wearer (Paragraph 0017-0018; can have more than one sensor and can space them as desired to measure signals from various portions of the foot thus allowing for this configuration). It would have been obvious to one of ordinary skill in the art to have positioned the sensors as in the claimed invention since Agrawal teaches being able to position the sensors as desired (Paragraphs 0018-0019; can have more than one sensor and can space them as desired to measure signals from various portions of the foot thus allowing for this configuration) and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 28, Agrawal is silent on wherein one of the inertial sensors is located at a midline of a foot of the wearer below the tarsometatarsal articulations. It would have been obvious to one of ordinary skill in the art to have positioned the sensors as in the claimed invention since Agrawal teaches being able to position the sensors as desired (Paragraphs 0018-0019; can have more than one sensor and can space them as desired to measure signals from various portions of the foot thus allowing for this configuration) and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 33, Agrawal teaches wherein the one or more footwear modules include an accelerometer (element 190; Figure 1).
Regarding claim 34, Agrawal teaches wherein the accelerometer is disposed proximal to the heel of the one of more footwear modules (element 190; Figure 1).
Regarding claim 35, Agrawal teaches wherein the one or more footwear modules comprises a plurality of vibration transducers (Paragraphs 0019-0020 and 0022).
Regarding claim 36, Agrawal teaches wherein a first one of the vibration transducers is located underneath an anterior aspect of the calcaneous, a second one of the vibration transducers is located underneath a posterior aspect of the calcaneous, a third one of the vibration transducers is located underneath the middle of the lateral arch, a fourth one of the vibration transducers is located underneath the head of the 1st metatarsal, and a fifth one of the vibration transducers is located underneath the distal phalanx of the hallus of each foot (Paragraph 0019-0020 and 0022; Figure 1A of Agrawal; Examiner notes that given the elements are in the insole they are under the foot in its entirety thus would be considered to be under each of the various stated parts of the foot; further Agrawal teaches ability to have any number of vibration actuators). 
Claim(s) 26 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2012/0154153) in view of Morris Bamberg et al. (US 2009/0240171) as applied to claims 23 and 36 above in further view of Avni (US 2009/0293319).
Regarding claim 26, Agrawal is silent on the piezo-resistive force sensors. Avni teaches wherein the one or more pressure sensors comprise one or more piezo-resistive force sensors (Paragraph 0025; Leyerer incorporated by reference used to teach the piezoresistor pressure sensors; Paragraph 0058). It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Avni because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the pressure/force sensor types of Agrawal with that of Avni.
Regarding claim 37, Agrawal is silent on the speaker. Avni teaches wherein the feedback module comprises a speaker (Paragraph 0028: stimulator comprising an audio stimulator; Paragraph 0061: stimulator 50 being integrated into the body of the insole). It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Avni because Avni teaches multiple types of feedback that can be used together as being known in the art (Paragraph 0010 and 0012 of Avni), in particular audio feedback can be combined with the vibration feedback of Agrawal and thus allowing for more feedback for improving rehabilitation (Paragraph 0010 of Avni).
Regarding claim 38, Agrawal teaches wherein a first of the command signals drives the first and second vibration transducer, a second of the command signals drives the third vibration transducer, a third of the command signals drives the fourth and fifth transducers (Paragraph 0020-0021; the vibration elements can be activated separately and thus can be based on various signals), Agrawal is silent on the speaker. Avni teaches a fourth of the command signals drives the speaker (Paragraph 0028: stimulator comprising an audio stimulator; Paragraph 0061: stimulator 50 being integrated into the body of the insole). It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Avni because Avni teaches multiple types of feedback that can be used together as being known in the art (Paragraph 0010 and 0012 of Avni), in particular audio feedback can be combined with the vibration feedback of Agrawal and thus allowing for more feedback for improving rehabilitation (Paragraph 0010 of Avni).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2012/0154153) in view of Morris Bamberg et al. (US 2009/0240171) as applied to claim 23 above in further view of Sala et al. (US 2015/0206682).
Regarding claim 27, Agrawal teaches the use of an accelerometer (element 190) and Morris Bamberg teaches the use of inertial sensors ((Paragraph 0025; Figure 1; element 40; Paragraph 0024) but is silent on the sensor having multi-degrees of freedom. Sala teaches wherein the one or more inertial sensors is a nine-degree of freedom inertial measurement unit (Paragraph 0038). It would have been obvious to one of ordinary skill in the art to have modified Agrawal in view of Morris Bamberg with Sala because Morris Bamberg teaches being able to use any variation of combination of sensors (Paragraph 0025 of Morris Bamberg) and Sala teaches this combination as providing more accuracy and compensates for drift (Paragraphs 0004-0008 of Sala).
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2012/0154153) in view of Morris Bamberg et al. (US 2009/0240171) as applied to claim 23 above in further view of Duncan et al. (US 2007/0250286).
Regarding claim 29, Agrawal is silent on the second inertial sensor. Duncan teaches further comprising a second inertial sensor mounted on the wearer remote from the one or more footwear modules (Figure 1; elements 20; Paragraphs 0047 and 0060). It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Duncan because Duncan teaches that the position and number of sensor elements employed can vary depending on the type of motion to be analyzed (Paragraph 0060 of Duncan).
Regarding claim 30, Agrawal is silent on the second inertial sensor. Duncan teaches wherein the second inertial sensor is coupled to a proximal shank of the wearer (Figure 1; elements 20; Paragraphs 0047 and 0060). It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Duncan because Duncan teaches that the position and number of sensor elements employed can vary depending on the type of motion to be analyzed (Paragraph 0060 of Duncan).
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2012/0154153) in view of Morris Bamberg et al. (US 2009/0240171) as applied to claim 23 above in further view of Ragnarsdottlr et al. (US 2007/0050047).
Regarding claim 31, Agrawal is silent on the base sensor. Ragnarsdottlr teaches wherein the one or more footwear modules comprises a base sensor configured to detect a surface on which a bottom of the footwear unit contacts during walking (Paragraphs 0119 and 0224; given that all elements of a system are part of the same system they can all be considered to be mounted together whether directly or not, thus the ultrasonic sensor can be considered to be mounted to the sole portion while still being on the outside of the overall system to prevent any blocking; the sole portion would make indirect contact with the ground through the entire shoe system). It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Ragnarsdottlr because it allows for the system to account for and anticipate terrain changes (Paragraphs 0040-0042 of Ragnarsdottlr).
Regarding claim 32, Agrawal is silent on the base sensor. Ragnarsdottlr teaches wherein the base sensor is an ultrasonic sensor (Paragraphs 0119 and 0224; given that all elements of a system are part of the same system they can all be considered to be mounted together whether directly or not, thus the ultrasonic sensor can be considered to be mounted to the sole portion while still being on the outside of the overall system to prevent any blocking; the sole portion would make indirect contact with the ground through the entire shoe system). It would have been obvious to one of ordinary skill in the art to have modified Agrawal with Ragnarsdottlr because it allows for the system to account for and anticipate terrain changes (Paragraphs 0040-0042 of Ragnarsdottlr).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791